DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-14, 16, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, US 2005/0142090.
Watanabe teaches a shampoo comprising 20% lauryl ether sulfate, 1% lauryl sulfate, 0.5% myristic acid, 0.2% polyvinyl alcohol, and the balance water wherein the shampoo has a pH of 7 (¶85).  Though this pH is slightly outside the range claimed, the reference notes that shampoos have a pH of from neutral to slightly acidic (¶22), and persons of skill in the art understand this to be true.  Accordingly, it would have been obvious for one of ordinary skill in the art to formulate the shampoo of example 9 with a slightly acidic pH with confidence of still obtaining an effective shampoo.
With respect to the log reduction claimed, as the reference teaches the same three ingredients claimed, the examiner maintains it will be at least as effective as applicants’ composition.
With respect to claims 14 and 21, a shampoo will necessarily come into contact with the hands and so this claim is satisfied.
With respect to claims 16 and 17, a shampoo will be in contact with the hair and scalp for greater than 30 seconds.
With respect to claims 19 and 20, they depend from claim 1, which is a composition comprising three well-known ingredients.  If claim 1 is satisfied, whatever applicants’ intended use, without additional ingredients, these claims are satisfied.  If applicants wish to claim a vanishing cream, ingredients present in vanishing creams should be included in such a claim.
Applicants have traversed this rejection on the grounds that a slightly acidic pH does not encompass a pH of 6.5.  The examiner disagrees and maintains persons of skill in the art know the pH of shampoos and 6.5 falls within that range.

Claims 1-4, 6, 10-14, 16, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al, US 6,627,586.
Brooks et al teach a personal cleansing composition comprising 8.4% lauryl ether sulfate, 1.5% lauric acid, and the balance water (col. 17, example III), wherein the composition has a preferred pH of from 5 to 7 (col. 16, lines 50-54).  Suitable thickeners of the invention include polyvinyl alcohol (col. 14, lines 31-44).  It would have been obvious for one of ordinary skill in the art to formulate a personal cleanser with a well-known thickener with confidence of forming an effective personal cleanser.
With respect to the log reduction claimed, as the reference contemplates the same three ingredients claimed, the examiner maintains it will be at least as effective as applicants’ composition.
With respect to claims 14 and 21, a personal cleanser will necessarily come into contact with the hands and so this claim is satisfied.
With respect to claims 16 and 17, a personal cleanser will be in contact with the skin for at least 30 seconds.
With respect to claims 19 and 20, they depend from claim 1, which is a composition comprising three well-known ingredients.  If claim 1 is satisfied, whatever applicants’ intended use, without additional ingredients, these claims are satisfied.  If applicants wish to claim a vanishing cream, ingredients present in vanishing creams should be included in such a claim.
Applicants have traversed this rejection on the grounds that the polyvinyl alcohol is selected from a “laundry list” of possible thickeners with no mention of the amount.  The examiner disagree with this characterization, and maintains the “laundry list” applicants refer to is merely the list of typical thickeners used in personal cleansers, such as cellulose thickeners, polymer thickeners, and natural polysaccharides.  It would be obvious to use any well-known thickener, including polyvinyl alcohol, which is certainly well known, to a personal cleansing composition as such compositions, almost without exception, are thickened to provide a pleasant feel to the consumer.  As to the amount, the reference states “By water-soluble polymer is meant that the material will form a substantially clear solution in water at a 1% concentration”.  This 1% falls well within applicants’ broad range, and persons of skill in the art understand how much thickener to add to a composition to achieve the desired thickness.

Claims 1-6, 10-14, 16, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al, US 2015/0272969.
Ahmed et al teach an antimicrobial composition which may be used as a hand soap or surgical scrub (see abstract), and may contain lauryl sulfate and lauryl ether sulfate as surfactants (claim 4), a carboxylic acid including hexanoic or octanoic acid (claim 6), a barrier forming agent including polyvinyl alcohol (claim 11), and the composition has a pH as high as 5 (claim 1).  It would have been obvious for one of ordinary skill in the art to formulate a personal cleanser with well-known, surfactants, acids, and thickeners commonly used in personal cleansing compositions with confidence of forming an effective personal cleanser.
With respect to the log reduction claimed, as the reference contemplates the same three ingredients claimed, and is specifically an antimicrobial composition, the examiner maintains it will be at least as effective as applicants’ composition.
With respect to claims 16 and 17, a hand soap will be in contact with the skin for at least 30 seconds.
With respect to claims 19 and 20, they depend from claim 1, which is a composition comprising three well-known ingredients.  If claim 1 is satisfied, whatever applicants’ intended use, without additional ingredients, these claims are satisfied.  If applicants wish to claim a vanishing cream, ingredients present in vanishing creams should be included in such a claim.

Claims 1-4, 6, 10-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Allef et al, US 2014/0349902.
Allef et al teach a body cleanser comprising 3% lauryl ether sulfate, 1% lauric acid, polymer thickener, and the balance water, wherein the composition has a pH of 6.1 (¶90, table 46).  Suitable thickeners of the invention include polyvinyl alcohol (claim 4), and suitable fatty acids include hexanoic and octanoic (¶29).  It would have been obvious for one of ordinary skill in the art to formulate a body cleanser with a well-known thickener, and to use hexanoic or octanoic acid as the fatty acid in table 46 with confidence of forming an effective body cleanser.
With respect to the log reduction claimed, as the reference contemplates the same three ingredients claimed, the examiner maintains it will be at least as effective as applicants’ composition.
With respect to claims 14 and 21, a body cleanser will necessarily come into contact with the hands and so this claim is satisfied.
With respect to claims 16 and 17, a body cleanser will be in contact with the skin for at least 30 seconds.
With respect to claim 18, these compositions may take the form of impregnation lotions on wet wipes, and so “leave-on” compositions are contemplated by the reference.
With respect to claims 19 and 20, they depend from claim 1, which is a composition comprising three well-known ingredients.  If claim 1 is satisfied, whatever applicants’ intended use, without additional ingredients, these claims are satisfied.  If applicants wish to claim a vanishing cream, ingredients present in vanishing creams should be included in such a claim.
With respect to claim 14, a body cleanser includes the hands.
Applicants base their traversal on one aspect of the reference, which is controlling mastitis, but the examiner relies on the body cleanser, as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761